Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This action is responsive to correspondence filed on November 7, 2018.
Claims 1-4 are currently pending.  Claims 1-4 have been amended. Entry of this amendment is accepted and made of record.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
There appears to be a typo in page 4, line 21 of the Specification.   The Specification recites: “the device transform the 90 end surface turning into similar cylindrical turning”. Perhaps Applicant means “the device transform the 90º end surface turning into similar cylindrical turning”?
Appropriate correction is required.

Claim Objections
Claim 4 objected to because of the following informalities:  
There appears to be a typo in line 13. The claim recites “making intercomparsion”. Perhaps Applicant means “making intercomparison”? Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language of the claim is unclear.  
A) The full claim appears to be the preamble leaving no body with active limitations.  There is no clear distinction between the preamble and the body of the claims.  It will be advantageous and clearer to the reader if the preamble and different limitations of the claim are separated by punctuation marks to facilitate reading comprehension of the claim language.
B) The term "the prominent circular ribs" in line 5 lacks antecedent basis, this term was not previously recited in the claim. Appropriate correction is required.
C) The phrase “and at the same time the slip ring stator is fixed on a fixing bracket…” renders the claim unclear.  It is not clear what applicant means by “at the same time”. Please clarify.
D) The term "the cutting edge" in line 15 lacks antecedent basis, this term was not previously recited in the claim. Appropriate correction is required.
Appropriate correction is required.
Dependent claims 2-3 are rejected at least for the same reasons as to claim 1.
Claim 2 is unclear. The term "the grooves" in line 4 lacks antecedent basis, this term was not previously recited in the claim. Appropriate correction is required.
Claim 4 is unclear:
A) The term "the device" in line 3 lacks antecedent basis, this term was not previously recited in the claim. Appropriate correction is required.
	B) The term "the cutting edge" in line 5 lacks antecedent basis, this term was not previously recited in the claim. Appropriate correction is required.
	C) The term "the rightmost circular rib" in line 5 lacks antecedent basis, this term was not previously recited in the claim. Appropriate correction is required.
	D) The term "the cutting parameters" in line 5 lacks antecedent basis, this term was not previously recited in the claim. Appropriate correction is required.
	E) The term "the turning tool" in line 7 lacks antecedent basis, this term was not previously recited in the claim. Appropriate correction is required.
	F) The term "the set cutting feed" in line 7 lacks antecedent basis, this term was not previously recited in the claim. Appropriate correction is required.
	G) The term "the thermocouple" in line 7 lacks antecedent basis, this term was not previously recited in the claim. Appropriate correction is required.
	H) The term "the fluctuation data" in line 11 lacks antecedent basis, this term was not previously recited in the claim. Appropriate correction is required.
	I) The term "the maximum temperature value" in lines 12-13 lacks antecedent basis, this term was not previously recited in the claim. Appropriate correction is required.
	J) The phrase “installing the device, tightening and fixing the device” in line 3 renders the claim unclear.  It is not clear what “the device” refers to.  It is not clear where/to what “the device” is being installed.  It is not clear as to what element “the device” is being tightened and fixed to. Please clarify.
	K) The phrase “connecting a signal output wire to a data collection card” in lines 3-4 renders the claim unclear.  It is not clear the structural cooperative relationship of the “signal output wire” with the different elements of the claim. Please clarify.
	L) The phrase “aligning the cutting edge to the rightmost circular rib” in line 5 renders the claim unclear.  It is not clear the structural cooperative relationship of the “the cutting edge” and “the rightmost circular rib” with the different elements of the claim. The claim recites “the rightmost circular rib”, however, no other circular ribs have been recited.  It is not clear as to what element “the cutting edge” belongs to.  It is not clear as to what element “the rightmost circular rib” belongs to. Please clarify.
	M) The term "the data target" in line 5 lacks antecedent basis, this term was not previously recited in the claim. Appropriate correction is required.
	N) The phrase “setting the cutting parameters according to the data target” in line 5 renders the claim unclear.  It is not clear how “the cutting parameters” are set/obtained/determined.  By what particular means?  It is not clear how “the data target” is obtained/determined. By what particular means? Is it obtained from memory? Please clarify.
	O) The phrase “collecting data via the data collection card at the same time” in line 6 renders the claim unclear.  It is not clear what data is being collected. Is it temperature data? From what element is the data being collected? It is not clear what applicant means by “at the same time”. Please clarify.
	P) The term “on each circular rib” in lines 9-10 is unclear, only one circular rib has been recited. Appropriate correction is required.
	Q) The phrase “processing the temperature data” in line 11 renders the claim unclear.  By what particular means is the data being processed? Please clarify.
	R) The phrase “taking the fluctuation data in the last several cycles of each set of temperature curves” in lines 11-12 renders the claim unclear. It is not clear how the set of temperature curves are determined/obtained. By what particular means? Is it obtained from memory? It is not clear how many cycles constitutes “several cycles”. Please clarify. 
	S) The phrase “eliminating obvious interference data” in line 12 renders the claim unclear.  It is not clear what Applicant means by “obvious”. How “obvious” is being defined? By what particular means is the “interference data” being eliminated? How is the “interference data” being determined? Please clarify. 
	T) The phrase “obtaining the maximum temperature value measured in each set” in lines 12-13  renders the claim unclear.  It is not clear how “the maximum temperature value” is being obtained. By what particular means? It is not clear what Applicant means by “each set”. Perhaps Applicant means each set of temperature curves? Please clarify.
	U) The phrase “making intercomparison, and taking the maximum value, thus a relatively accurate end surface turning temperature is obtained” in lines 13-14 renders the claim unclear. It is not clear what data is being intercompared. It is not clear what Applicant means by “taking the maximum value”.  Perhaps Applicant means the maximum temperature value? It is not clear what Applicant means by “relatively accurate”. Perhaps Applicant means obtaining an accurate end surface turning temperature? Please clarify.
V) The claim recites “a measurement method for measuring end surface cutting temperature” in the preamble. However, the steps are directed to obtaining a turning temperature.  Is the turning temperature the same as cutting temperature? It would be advantageous and clearer to the reader to use the same terms throughout the claim. Appropriate correction is required.
For Examination on the merits, the claims will be interpreted as best understood.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record Wang et al. (CN 103792016) teaches a device for measuring grinding temperature, wherein the device comprises a thermocouple sensor (thermocouple wire) (5), a slip ring (slip rotor (13) and slip stator (12)), a temperature signal processing end (temperature signal acquisition device) and an experiment workpiece (connecting rod neck ring part) (8); the experiment workpiece (connecting rod neck ring part) (8) has a cylindrical shape (see Figure 4); a probe of the thermocouple sensor (thermocouple wire) (5) being arranged in the blind hole (mounting groove) (5), and the other side of the thermocouple sensor (thermocouple wire) (5) being connected with a slip ring rotor through an input wire (slip rotor (13) and slip stator (12)) (see Figures 1-4 and page 3, line 23 through page 4, line 13).
However, Wang et al. alone or in combination fails to teach or render obvious the specific limitation of a device for measuring end surface cutting temperature, with a clamping space reserved on the left side, the space equal to the width of a turning tool reserved on the right side, and the prominent circular ribs in the middle; each circular rib has two holes, one is a blind hole, and the other is a through hole; the central axes of the blind hole and the through hole are on the same line; a probe of the thermocouple sensor is arranged in the blind hole, and the other side of the thermocouple sensor is connected with a slip ring rotor through an input wire; the slip ring rotor is located outside the right side of the experiment workpiece, which are fixed on a rotor fixing groove through screws, and the slip ring rotor is maintained coaxial with the experiment workpiece to counteract centrifugal force; a slip ring stator is connected with the temperature signal processing end through an output wire, and at the same time, the slip ring stator is fixed on a fixing bracket through a baffle plate to prevent from rotating; and the cutting edge of the turning tool is used for turning the circular ribs of claim 1 when combined with the limitations of a thermocouple sensor, a slip ring, a temperature signal processing end and an experiment workpiece; the experiment workpiece has a cylindrical shape also in claim 1.
Hence the prior art of record fails to teach or render obvious the invention as set forth in claims 1-3. The Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than the Applicant’s own reasoning to fully encompass the invention as set forth in claim 1.

It is not possible to apply Prior Art to claim 4 due to the reasons stated above, see 112 rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gomoll (EP 005771 A1) directed to a method and a device for monitoring the cutting plates in machine tools during the machining of workpieces.
Yamamoto et al. (US 2018/0243873) directed to a temperature measurement device for measuring the temperature of a rotary member in a machining apparatus that holds the rotary member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Friday 9:00 am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855   



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855